          Case 7:08-cr-01192-KMK Document 158 Filed 03/05/21 Page 1 of 1

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York



                 MEMO ENDORSED                       300 Quarropas Street
                                                     White Plains, New York 10601


                                                     March 4, 2021
ByECF
The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                 Re:     United States v. Alvarez, 08-cr-1192 (KMK)

Dear Judge Karas:

        The Government writes respectfully to inform the Court that the parties have reached a
resolution regarding the defendant's violations of supervised release in the above-captioned
matter and the recent criminal charges filed against the defendant. (United States v. Alvarez, 21
Mag. 1436). Accordingly, the Government respectfully requests that the Court adjourn the
March 10, 2021, discovery deadline for defendant's violations of supervised release sine die and
convert the March 10, 2021, preliminary hearing to a status conference. The Government has
conferred with defense counsel, who consents to these requests. This is the Government's second
request for an extension of the discovery deadline.

 Granted.                                            Respectfully submitted,

 So Ordered.
                                                     AUDREY STRAUSS

~~
                                                     United States Attorney

 3/5/21
                                                 By: Isl Steven J Kochevar
                                                    Steven J. Kochevar
                                                    Assistant United States Attorney
                                                    (914) 993-1928

cc:       Richard Willstatter, Esq.
